DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2022 is in compliance with the provisions of 37 CFR 1.97 and have been entered into the record.  Accordingly, the information disclosure statements are being considered by the examiner.
Election/Restriction 
Applicant elects, Group I, claims 1-8 and 17-20 is presently elected without traverse. Claims 9-16 are withdrawn. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-8 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”). 
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 1-8) and system (claims 17-20) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which falls into the “Certain methods of organizing human activity” within the enumerated groupings of abstract ideas set forth in the 2019 PEG. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity. 
The limitations reciting the abstract idea(s) (Mental process and Certain methods of organizing human activity), as set forth in exemplary claim 1, are:  receiving an event from an agent monitoring an update process associated with the event…; monitoring a log on the site server for a change in a state of the update process based on a first condition; generating an incident with a first severity level when the change is not detected based on the first condition; monitoring the log on the site server for the change in the state of the update process based on a second condition; and interacting with a site incident management system to generate a second incident with a second severity level within the site incident management system when the change is still not detected based on the second condition. Independent claim 17 recites the system for performing the method of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
  With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to on a site server …; a first server comprising a first processor and first non-transitory computer-readable storage medium; the first non-transitory computer-readable storage medium comprising a first set of executable instructions; a second server comprising a second processor and a second non-transitory computer- readable storage medium; the second non-transitory computer-readable storage medium comprising a second set of executable instructions; the first set of executable instructions when executed by the first processor from the first non-transitory computer-readable storage medium cause the first processor to perform first operations comprising (as recited in claims 1 and 17).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: on a site server …; a first server comprising a first processor and first non-transitory computer-readable storage medium; the first non-transitory computer-readable storage medium comprising a first set of executable instructions; a second server comprising a second processor and a second non-transitory computer- readable storage medium; the second non-transitory computer-readable storage medium comprising a second set of executable instructions; the first set of executable instructions when executed by the first processor from the first non-transitory computer-readable storage medium cause the first processor to perform first operations comprising (as recited in claims 1 and 17) for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0018]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-8 and 17-20) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-8 “maintaining an audit log with time stamps and identifiers for the update process associated with the event; wherein receiving further includes sending the event to a support console; wherein monitoring the change based on the first condition further includes setting a timer for a first period of time as the first condition; wherein generating further includes re-sending the event to the support console after the first period of time expires when the change is not detected; wherein monitoring the change based on the second condition further includes setting a second time for the second period of time as the second condition; wherein interacting further includes re-sending the event to the support console; wherein interacting further includes providing event information and condition information for the first condition and the second condition to the site incident management system when generating the second incident with the site incident management system ”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  The remaining dependent claims (18-20) recite the CRM and system for performing the method of claims 2-8. Thus, the same rationale/analysis is applied. Thus, all dependent claims have been fully considered, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 Claims 1-8 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 20160217447 (hereinafter “Sarkar”) et al., in view of U.S. PGPub 20180108022 to (hereinafter “Bandera”) et al.  
 As per claim 1, Sarkar teaches A method, comprising: 
receiving an event from an agent monitoring an update process associated with the event on a site server; Sarkar 0008: “The method and system disclosed herein provides a price management system comprising at least one processor, in operable communication with one or more transmission devices and multiple receiving display terminals. Each of the receiving display terminals is configured with a positioning unit and positioned at a retail entity or a remote location. The price management system dynamically receives sales information of the items from one or more of multiple billing sources at the retail entity. The price management system determines pricing data, for example, an updated price, one or more messages, etc., for the items based on the dynamically received sales information and pricing criteria.” 
monitoring a log on the site server for a change in a state of the update process based on a first condition; Sarkar 0008: “The pricing criteria comprise, for example, a type of an item, an expiration date of the item, a quantity of the item in an inventory of the retail entity, etc. The price management system identifies one or more items requiring a change of the prices based on the determined pricing data. The price management system, in communication with the positioning unit of each of the receiving display terminals, locates one or more receiving display terminals associated with the identified items. The price management system transmits the determined pricing data for the identified items to the located receiving display terminals via one or more transmission devices at one or more time instants configured by the price management system.”
monitoring the log on the site server for the change in the state of the update process based on a second condition; and Sarkar 0025: “The sales information comprises, for example, an identification code of each of the items such as a stock keeping unit (SKU) of an item, an original price of each of the items, an expiration date of each of the items, an image of each of the items, a quantity of each of the items processed by the billing sources in a predefined time period, an identification code of each of the receiving display terminals associated with each of the items, feedback sales data, etc. As used herein, “feedback sales data” refers to sales data received from the billing sources after the prices of the items are changed, when compared to original prices of the items. The feedback sales data comprises, for example, a changed volume of sale of an item for a predefined time period, a changed rate of sale of a predefined volume of an item, etc., after the price of the item changes.”Note: Matching a second with quantity of the item(s). 
 Sarkar may not explicitly teach the following. However, Bandera teaches: 
generating an incident with a first severity level when the change is not detected based on the first condition; interacting with a site incident management system to generate a second incident with a second severity level within the site incident management system when the change is still not detected based on the second condition;Bandera 0050-0055: “Quantitative metrics that illustrative embodiments monitor and identify may include, for example: a defined severity level (e.g., severity level 1); overall age of a problem ticket (e.g., over 14 days old) with no resolution yet; problem tickets in which the customer has not been contacted by a support engineer in a number of days (e.g., 5 days); problem tickets in which the customer has not responded to requests for information for a certain number of days (e.g., 7 days); problem tickets that have been escalated in severity level since the last analysis (e.g., escalated up one or more levels in severity); problem tickets where the customer has uploaded new information or documents (e.g., logs or traces) within a predefined period of time (e.g., the last 24 hours); and problem tickets where the customer has sent a new communication (e.g., an email or text message) asking a new question within a predefined period of time (e.g., the last 24 hours). Illustrative embodiments award one (1) point for each of these conditions that is satisfied (i.e., a condition that is greater than or equal to a defined metric threshold corresponding to that condition)…  Using this quantitative and qualitative information, illustrative embodiments generate a graphical user interface dashboard or priority list that prioritizes the support engineer's or support team's problem ticket workload for the day. Illustrative embodiments add the points from each category together and prioritize the problem tickets from highest score (i.e., most urgent problem ticket to deal with) to the lowest score (i.e., least urgent problem ticket to deal with).”
Sarkar and Bandera are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Sarkar with the aforementioned teachings from Bandera with a reasonable expectation of success, by adding steps that allow the software to generate and monitor data with the motivation to more efficiently and accurately organize and analyze data [Bandera 0052].
 As per claim 2, Sarkar and Bandera teach all the limitations of claim 1. 
 In addition, Bandera teaches: 
maintaining an audit log with time stamps and identifiers for the update process associated with the event;Bandera 0050-0055: “Quantitative metrics that illustrative embodiments monitor and identify may include, for example: a defined severity level (e.g., severity level 1); overall age of a problem ticket (e.g., over 14 days old) with no resolution yet; problem tickets in which the customer has not been contacted by a support engineer in a number of days (e.g., 5 days); problem tickets in which the customer has not responded to requests for information for a certain number of days (e.g., 7 days); problem tickets that have been escalated in severity level since the last analysis (e.g., escalated up one or more levels in severity); problem tickets where the customer has uploaded new information or documents (e.g., logs or traces) within a predefined period of time (e.g., the last 24 hours); and problem tickets where the customer has sent a new communication (e.g., an email or text message) asking a new question within a predefined period of time (e.g., the last 24 hours). Illustrative embodiments award one (1) point for each of these conditions that is satisfied (i.e., a condition that is greater than or equal to a defined metric threshold corresponding to that condition)…  Using this quantitative and qualitative information, illustrative embodiments generate a graphical user interface dashboard or priority list that prioritizes the support engineer's or support team's problem ticket workload for the day. Illustrative embodiments add the points from each category together and prioritize the problem tickets from highest score (i.e., most urgent problem ticket to deal with) to the lowest score (i.e., least urgent problem ticket to deal with).”
Sarkar and Bandera are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Sarkar with the aforementioned teachings from Bandera with a reasonable expectation of success, by adding steps that allow the software to generate and monitor data with the motivation to more efficiently and accurately organize and analyze data [Bandera 0052].
 As per claim 3, Sarkar and Bandera teach all the limitations of claim 1. 
 In addition, Bandera teaches: 
wherein receiving further includes sending the event to a support console;Bandera 0050-0055: “Using this quantitative and qualitative information, illustrative embodiments generate a graphical user interface dashboard or priority list that prioritizes the support engineer's or support team's problem ticket workload for the day. Illustrative embodiments add the points from each category together and prioritize the problem tickets from highest score (i.e., most urgent problem ticket to deal with) to the lowest score (i.e., least urgent problem ticket to deal with)…0070-0079:  generate corresponding data structures for one or more portions of the document. For example, in response to receiving a set of problem tickets by the natural language processing system, the natural language processor may output parsed text elements from the problem tickets as data structures. In some illustrative embodiments, a parsed text element may be represented in the form of a parse tree or other graph structure. To generate the parsed text element, the natural language processor may trigger the tokenizer, POS tagger, semantic relationship identifier, syntactic relationship identifier, and sentiment analyzer computer modules…  Server 304 sends prioritized list of problem tickets 344 to workstation 302 in response 346. User 306 uses prioritized list of problem tickets 344 to increase the efficiency and effectiveness of user 306 in resolving issues corresponding to problem tickets 312”
Sarkar and Bandera are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Sarkar with the aforementioned teachings from Bandera with a reasonable expectation of success, by adding steps that allow the software to generate and monitor data with the motivation to more efficiently and accurately organize and analyze data [Bandera 0052].
As per claim 4, Sarkar and Bandera teach all the limitations of claim 1. 
 In addition, Bandera teaches: 
wherein monitoring the change based on the first condition further includes setting a timer for a first period of time as the first condition;Bandera 0050-0055: “Quantitative metrics that illustrative embodiments monitor and identify may include, for example: a defined severity level (e.g., severity level 1); overall age of a problem ticket (e.g., over 14 days old) with no resolution yet; problem tickets in which the customer has not been contacted by a support engineer in a number of days (e.g., 5 days); problem tickets in which the customer has not responded to requests for information for a certain number of days (e.g., 7 days); problem tickets that have been escalated in severity level since the last analysis (e.g., escalated up one or more levels in severity); problem tickets where the customer has uploaded new information or documents (e.g., logs or traces) within a predefined period of time (e.g., the last 24 hours); and problem tickets where the customer has sent a new communication (e.g., an email or text message) asking a new question within a predefined period of time (e.g., the last 24 hours). Illustrative embodiments award one (1) point for each of these conditions that is satisfied (i.e., a condition that is greater than or equal to a defined metric threshold corresponding to that condition)…  Using this quantitative and qualitative information, illustrative embodiments generate a graphical user interface dashboard or priority list that prioritizes the support engineer's or support team's problem ticket workload for the day. Illustrative embodiments add the points from each category together and prioritize the problem tickets from highest score (i.e., most urgent problem ticket to deal with) to the lowest score (i.e., least urgent problem ticket to deal with).”
Sarkar and Bandera are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Sarkar with the aforementioned teachings from Bandera with a reasonable expectation of success, by adding steps that allow the software to generate and monitor data with the motivation to more efficiently and accurately organize and analyze data [Bandera 0052].
 As per claim 5, Sarkar and Bandera teach all the limitations of claim 4. 
 In addition, Bandera teaches: 
wherein generating further includes re-sending the event to the support console after the first period of time expires when the change is not detected;Bandera 0035: “Problem ticket manager 218 utilizes thresholds 230 to determine whether one or more of quantitative metrics 222 contained in problem ticket 220 exceed a predefined metric threshold value and to determine whether one or more customer tones in tone 228 exceed a predefined tone threshold value…0050-0055: Quantitative metrics that illustrative embodiments monitor and identify may include, for example: a defined severity level (e.g., severity level 1); overall age of a problem ticket (e.g., over 14 days old) with no resolution yet; problem tickets in which the customer has not been contacted by a support engineer in a number of days (e.g., 5 days); problem tickets in which the customer has not responded to requests for information for a certain number of days (e.g., 7 days); problem tickets that have been escalated in severity level since the last analysis (e.g., escalated up one or more levels in severity); problem tickets where the customer has uploaded new information or documents (e.g., logs or traces) within a predefined period of time (e.g., the last 24 hours); and problem tickets where the customer has sent a new communication (e.g., an email or text message) asking a new question within a predefined period of time (e.g., the last 24 hours). Illustrative embodiments award one (1) point for each of these conditions that is satisfied (i.e., a condition that is greater than or equal to a defined metric threshold corresponding to that condition).” 
Sarkar and Bandera are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Sarkar with the aforementioned teachings from Bandera with a reasonable expectation of success, by adding steps that allow the software to generate and monitor data with the motivation to more efficiently and accurately organize and analyze data [Bandera 0052].
 As per claim 6, Sarkar and Bandera teach all the limitations of claim 5. 
 In addition, Bandera teaches: 
wherein monitoring the change based on the second condition further includes setting a second time for the second period of time as the second condition;Bandera 0035: “Problem ticket manager 218 utilizes thresholds 230 to determine whether one or more of quantitative metrics 222 contained in problem ticket 220 exceed a predefined metric threshold value and to determine whether one or more customer tones in tone 228 exceed a predefined tone threshold value…0050-0055: Quantitative metrics that illustrative embodiments monitor and identify may include, for example: a defined severity level (e.g., severity level 1); overall age of a problem ticket (e.g., over 14 days old) with no resolution yet; problem tickets in which the customer has not been contacted by a support engineer in a number of days (e.g., 5 days); problem tickets in which the customer has not responded to requests for information for a certain number of days (e.g., 7 days); problem tickets that have been escalated in severity level since the last analysis (e.g., escalated up one or more levels in severity); problem tickets where the customer has uploaded new information or documents (e.g., logs or traces) within a predefined period of time (e.g., the last 24 hours); and problem tickets where the customer has sent a new communication (e.g., an email or text message) asking a new question within a predefined period of time (e.g., the last 24 hours). Illustrative embodiments award one (1) point for each of these conditions that is satisfied (i.e., a condition that is greater than or equal to a defined metric threshold corresponding to that condition).” 
Sarkar and Bandera are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Sarkar with the aforementioned teachings from Bandera with a reasonable expectation of success, by adding steps that allow the software to generate and monitor data with the motivation to more efficiently and accurately organize and analyze data [Bandera 0052].
 As per claim 7, Sarkar and Bandera teach all the limitations of claim 6. 
 In addition, Bandera teaches: 
wherein interacting further includes re-sending the event to the support console;Bandera 0035: “Problem ticket manager 218 utilizes thresholds 230 to determine whether one or more of quantitative metrics 222 contained in problem ticket 220 exceed a predefined metric threshold value and to determine whether one or more customer tones in tone 228 exceed a predefined tone threshold value…0050-0055: Quantitative metrics that illustrative embodiments monitor and identify may include, for example: a defined severity level (e.g., severity level 1); overall age of a problem ticket (e.g., over 14 days old) with no resolution yet; problem tickets in which the customer has not been contacted by a support engineer in a number of days (e.g., 5 days); problem tickets in which the customer has not responded to requests for information for a certain number of days (e.g., 7 days); problem tickets that have been escalated in severity level since the last analysis (e.g., escalated up one or more levels in severity); problem tickets where the customer has uploaded new information or documents (e.g., logs or traces) within a predefined period of time (e.g., the last 24 hours); and problem tickets where the customer has sent a new communication (e.g., an email or text message) asking a new question within a predefined period of time (e.g., the last 24 hours). Illustrative embodiments award one (1) point for each of these conditions that is satisfied (i.e., a condition that is greater than or equal to a defined metric threshold corresponding to that condition).” 
Sarkar and Bandera are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Sarkar with the aforementioned teachings from Bandera with a reasonable expectation of success, by adding steps that allow the software to generate and monitor data with the motivation to more efficiently and accurately organize and analyze data [Bandera 0052].
 As per claim 7, Sarkar and Bandera teach all the limitations of claim 6. 
 In addition, Bandera teaches: 
wherein interacting further includes providing event information and condition information for the first condition and the second condition to the site incident management system when generating the second incident with the site incident management system;Bandera 0035: “Problem ticket manager 218 utilizes thresholds 230 to determine whether one or more of quantitative metrics 222 contained in problem ticket 220 exceed a predefined metric threshold value and to determine whether one or more customer tones in tone 228 exceed a predefined tone threshold value…0050-0055: Quantitative metrics that illustrative embodiments monitor and identify may include, for example: a defined severity level (e.g., severity level 1); overall age of a problem ticket (e.g., over 14 days old) with no resolution yet; problem tickets in which the customer has not been contacted by a support engineer in a number of days (e.g., 5 days); problem tickets in which the customer has not responded to requests for information for a certain number of days (e.g., 7 days); problem tickets that have been escalated in severity level since the last analysis (e.g., escalated up one or more levels in severity); problem tickets where the customer has uploaded new information or documents (e.g., logs or traces) within a predefined period of time (e.g., the last 24 hours); and problem tickets where the customer has sent a new communication (e.g., an email or text message) asking a new question within a predefined period of time (e.g., the last 24 hours). Illustrative embodiments award one (1) point for each of these conditions that is satisfied (i.e., a condition that is greater than or equal to a defined metric threshold corresponding to that condition).” 
Sarkar and Bandera are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Sarkar with the aforementioned teachings from Bandera with a reasonable expectation of success, by adding steps that allow the software to generate and monitor data with the motivation to more efficiently and accurately organize and analyze data [Bandera 0052].
 As per claim 17, Sarkar teaches A system comprising: a first server comprising a first processor and first non-transitory computer-readable storage medium; the first non-transitory computer-readable storage medium comprising a first set of executable instructions; a second server comprising a second processor and a second non-transitory computer- readable storage medium; the second non-transitory computer-readable storage medium comprising a second set of executable instructions; the first set of executable instructions when executed by the first processor from the first non-transitory computer-readable storage medium cause the first processor to perform first operations comprising: 
detecting an event associated with an update process in a log on the first server; Sarkar 0008: “The method and system disclosed herein provides a price management system comprising at least one processor, in operable communication with one or more transmission devices and multiple receiving display terminals. Each of the receiving display terminals is configured with a positioning unit and positioned at a retail entity or a remote location. The price management system dynamically receives sales information of the items from one or more of multiple billing sources at the retail entity. The price management system determines pricing data, for example, an updated price, one or more messages, etc., for the items based on the dynamically received sales information and pricing criteria.” 
checking a state associated with the event in the log for a change to an expected value associated with the update process successfully executing on the first server; receiving the event from the first set of executable instructionsSarkar 0008: “The pricing criteria comprise, for example, a type of an item, an expiration date of the item, a quantity of the item in an inventory of the retail entity, etc. The price management system identifies one or more items requiring a change of the prices based on the determined pricing data. The price management system, in communication with the positioning unit of each of the receiving display terminals, locates one or more receiving display terminals associated with the identified items. The price management system transmits the determined pricing data for the identified items to the located receiving display terminals via one or more transmission devices at one or more time instants configured by the price management system…0025: “The sales information comprises, for example, an identification code of each of the items such as a stock keeping unit (SKU) of an item, an original price of each of the items, an expiration date of each of the items, an image of each of the items, a quantity of each of the items processed by the billing sources in a predefined time period, an identification code of each of the receiving display terminals associated with each of the items, feedback sales data, etc. As used herein, “feedback sales data” refers to sales data received from the billing sources after the prices of the items are changed, when compared to original prices of the items. The feedback sales data comprises, for example, a changed volume of sale of an item for a predefined time period, a changed rate of sale of a predefined volume of an item, etc., after the price of the item changes.” Sarkar may not explicitly teach the following. However, Bandera teaches: 
 setting a timer for a first period of time; and sending the event to the second set of executable instructions when the state does not change; the second set of executable instructions when executed by the second processor from the second non-transitory computer-readable storage medium cause the second processor to perform second operations comprising:; setting a second timer for a second period of time; checking the state in the log on the first server for the change; when the state has does not reflect the change, setting a third timer for a third period of time; checking the state in the log on the first server for the change; and when the state does not reflect the change, interacting with an incident management system of the first server to generate an incident with a severity level that will initiate support staff to investigate the update process.
Bandera 0050-0055: “Quantitative metrics that illustrative embodiments monitor and identify may include, for example: a defined severity level (e.g., severity level 1); overall age of a problem ticket (e.g., over 14 days old) with no resolution yet; problem tickets in which the customer has not been contacted by a support engineer in a number of days (e.g., 5 days); problem tickets in which the customer has not responded to requests for information for a certain number of days (e.g., 7 days); problem tickets that have been escalated in severity level since the last analysis (e.g., escalated up one or more levels in severity); problem tickets where the customer has uploaded new information or documents (e.g., logs or traces) within a predefined period of time (e.g., the last 24 hours); and problem tickets where the customer has sent a new communication (e.g., an email or text message) asking a new question within a predefined period of time (e.g., the last 24 hours). Illustrative embodiments award one (1) point for each of these conditions that is satisfied (i.e., a condition that is greater than or equal to a defined metric threshold corresponding to that condition)…  Using this quantitative and qualitative information, illustrative embodiments generate a graphical user interface dashboard or priority list that prioritizes the support engineer's or support team's problem ticket workload for the day. Illustrative embodiments add the points from each category together and prioritize the problem tickets from highest score (i.e., most urgent problem ticket to deal with) to the lowest score (i.e., least urgent problem ticket to deal with).”Note: The art teaches the ability to utilize a plurality of timer(s) and severity levels. 
Sarkar and Bandera are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Sarkar with the aforementioned teachings from Bandera with a reasonable expectation of success, by adding steps that allow the software to generate and monitor data with the motivation to more efficiently and accurately organize and analyze data [Bandera 0052].
 As per claim 18, Sarkar and Bandera teach all the limitations of claim 17. 
 In addition, Bandera teaches: 
 detecting the event based on an initial value associated with the state being switched to update process posted;Bandera 0035: “0050-0055: Quantitative metrics that illustrative embodiments monitor and identify may include, for example: a defined severity level (e.g., severity level 1); overall age of a problem ticket (e.g., over 14 days old) with no resolution yet; problem tickets in which the customer has not been contacted by a support engineer in a number of days (e.g., 5 days); problem tickets in which the customer has not responded to requests for information for a certain number of days (e.g., 7 days); problem tickets that have been escalated in severity level since the last analysis (e.g., escalated up one or more levels in severity); problem tickets where the customer has uploaded new information or documents (e.g., logs or traces) within a predefined period of time (e.g., the last 24 hours); and problem tickets where the customer has sent a new communication (e.g., an email or text message) asking a new question within a predefined period of time (e.g., the last 24 hours). Illustrative embodiments award one (1) point for each of these conditions that is satisfied (i.e., a condition that is greater than or equal to a defined metric threshold corresponding to that condition)...0083: With reference now to FIG. 5, an example of a problem ticket is depicted in accordance with an illustrative embodiment. Problem ticket 500 may be, for example, problem ticket 316 in FIG. 3. In this example, problem ticket 500 includes problem ticket fields 502 and input 504. Problem ticket fields 502 represent a plurality of different data field items, such as, for example, customer name, customer contact, customer phone number, customer email, date opened, date closed, initial severity, current severity, days since last update by support, product name, release number, problem description, current status, last update from customer, link to uploaded logs/data, and problem ticket history. However, it should be noted that illustrative embodiments may include more or less information in problem ticket fields 502 than illustrated. Input 504 represents data entries for respective item in problem ticket fields 502” 
Sarkar and Bandera are deemed to be analogous references as they are reasonably pertinent to each other and directed towards measuring, collecting, and analyzing information with a series of inputs to solve similar problems in the similar environments.  Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Sarkar with the aforementioned teachings from Bandera with a reasonable expectation of success, by adding steps that allow the software to generate and monitor data with the motivation to more efficiently and accurately organize and analyze data [Bandera 0052].
 Claims 19-20 is directed to the system for performing the method of claim 3, 5, and 7 above.  Since Sarkar and Bandera teach the system, the same art and rationale apply. 
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Prime; Milton Stanley. SYSTEM FOR TRIGGERING ENTERPRISE-WIDE ACTIONS IN RESPONSE TO DETECTING MONITORED EVENTS FROM DISTRIBUTED FRONT LINE UNITS, .U.S. PGPub 20190228361Embodiments of the present invention provide a system for triggering enterprise-wide actions in response to detecting events from distributed front line units. As events are detected, a new incident is identified, along with at least one incident keyword associated with that incident. A triggering escalation action is also identified and transmitted to a specialist tasked with resolving the detected incident.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)./Arif Ullah/Primary Examiner, Art Unit 3683